Exhibit 10.2

 

CONSENT AND AMENDMENT NO. 5 TO AMENDED AND RESTATED

CREDIT AGREEMENT AND LIMITED WAIVER

 

THIS CONSENT AND AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT AND
LIMITED WAIVER dated as of March 20, 2020 (this “Agreement”) is entered into
among DIODES INCORPORATED, a Delaware corporation (the “Domestic Borrower”),
DIODES HOLDING B.V., a besloten vennootschap met beperkte aansprakelijkheid,
organized under the laws of the Netherlands, having its statutory seat in
Amsterdam, the Netherlands, and registered with the trade register of the
Chamber of Commerce in the Netherlands under number 65823060 (the “Foreign
Borrower” and together with the Domestic Borrower, the “Borrowers” and each,
individually, a “Borrower”), certain Subsidiaries of the Domestic Borrower
identified on the signature pages hereto as subsidiary guarantors (the
“Subsidiary Guarantors”), the Lenders identified on the signature pages hereto
and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

The Borrowers, Subsidiary Guarantors, the Lenders and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
October 26, 2016, as amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement and Limited Waiver dated as of February 13, 2017, as
amended by that certain Consent to Credit Agreement dated as of May 22, 2017, as
amended by that certain Amendment No. 2 to Amended and Restated Credit Agreement
dated as of August 24, 2017, as amended by that certain Consent to Credit
Agreement dated as of April 20, 2018, as modified by that certain Consent to
Credit Agreement dated as of October 16, 2018, as amended by that certain
Consent and Amendment No. 3 to Amended and Restated Credit Agreement dated as of
December 27, 2018, as amended by that certain Consent to Credit Agreement dated
as of January 30, 2019, and as amended by that certain Consent and Amendment No.
4 to Amended and Restated Credit Agreement dated as of December 16, 2019 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”).

The Domestic Borrower has informed the Administrative Agent and the Lenders that
it wishes to engage in the following transactions:

 

A.

Diodes Technology (Chengdu) Company Limited, a company organized under the laws
of China and a 98.02%-owned indirect Subsidiary of the Domestic Borrower
(“Diodes Chengdu”), will enter into an uncommitted banking facility (the
“Chengdu Letter of Credit Facility”) with HSBC Bank (China) Company Limited,
Shanghai Branch, pursuant to which HSBC Bank (China) Company Limited, Shanghai
Branch will issue a standby documentary credit (the “Chengdu Letter of Credit”)
for the account of Diodes Chengdu in a face amount not to exceed US$70,000,000
for the benefit of The Hongkong and Shanghai Banking Corporation Limited.

 

B.

Diodes Chengdu will cash collateralize the Chengdu Letter of Credit Facility by
depositing an amount not to exceed US$70,000,000 into an interest bearing
deposit account held at HSBC Bank (China) Company Limited, Shanghai Branch (the
“Chengdu Cash Collateralization”).

 

C.

Following the effectiveness of the Chengdu Letter of Credit Facility and the
Chengdu Cash Collateralization, and the issuance of the Chengdu Letter of
Credit, Diodes Hong Kong Limited (“DHKL”) will incur Indebtedness from The
Hongkong and Shanghai Banking Corporation Limited in an aggregate principal
amount not to exceed



--------------------------------------------------------------------------------

 

 

US$70,000,000 (the “HSBC Indebtedness”), which HSBC Indebtedness will be
supported by the Chengdu Letter of Credit.

 

D.

Following the incurrence of the HSBC Indebtedness, DHKL will use the proceeds of
the HSBC Indebtedness to make an intercompany loan to the Domestic Borrower in
an aggregate principal amount not to exceed US$70,000,000 (the “Intercompany
Indebtedness,” and collectively with the Chengdu Letter of Credit Facility, the
issuance of the Chengdu Letter of Credit, the Chengdu Cash Collateralization,
and the HBSC Indebtedness, the “Chengdu Transactions”).

 

E.

The Intercompany Indebtedness will be evidenced by a promissory note and shall
contain terms reasonably acceptable to the Administrative Agent, including,
without limitation, that such intercompany loan is payable upon demand and that
no payments may be made by the Domestic Borrower to repay such Intercompany
Indebtedness if a Default or Event of Default has occurred and is continuing.

The Loan Parties have requested that, notwithstanding the limitations set forth
in Section 7.01 (Liens) and Section 7.02 (Indebtedness) of the Credit Agreement,
the Administrative Agent and the Lenders consent to the Chengdu Transactions.

The Domestic Borrower has (a) incurred certain intercompany Indebtedness, owed
to wholly-owned Subsidiaries of the Domestic Borrower that are not Loan Parties,
not permitted in accordance with Section 7.02 (Indebtedness) of the Credit
Agreement, and (b) made one or more Investments to certain Subsidiaries of the
Domestic Borrower that are not Loan Parties in excess of the amounts permitted
by 7.03(c)(iv), each of the foregoing items (a) and (b) having been previously
and more specifically disclosed in writing to the Administrative Agent and
Lenders by the Domestic Borrower.  Each of the foregoing items referenced in
items (a) and (b) constitute Events of Default pursuant to Section 8.01(b) of
the Credit Agreement (collectively, the “Intercompany Events of
Default”).  Accordingly, the Loan Parties have requested that the Administrative
Agent and the Required Lenders waive the Intercompany Events of Default.  

The Loan Parties have further requested that the Administrative Agent and the
Lenders agree to amend certain other provisions of the Credit Agreement as
provided herein.

Subject to the terms and conditions set forth herein, the Administrative Agent
and each of the Lenders party hereto have agreed to grant such requests of the
Loan Parties.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1.Defined Terms.  Except as otherwise provided herein, all capitalized undefined
terms used in this Agreement (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

2.Consent.  Subject to the terms and conditions hereof, and notwithstanding
Section 7.01 (Liens) and Section 7.02 (Indebtedness) of the Credit Agreement,
the Administrative Agent and the Lenders hereby consent to the Chengdu
Transactions. For the avoidance of doubt, neither the HSBC Indebtedness nor the
Chengdu Letter of Credit Facility shall constitute usage of the Indebtedness
basket in Section 7.02(g) of the Credit Agreement and the Chengdu Cash
Collateralization shall not constitute usage of the Lien basket in Section
7.01(n) of the Credit Agreement, but shall continue to constitute permitted
“Indebtedness” and permitted “Liens”, respectively, under the Credit Agreement.
For the

2

 

--------------------------------------------------------------------------------

 

avoidance of doubt, the Intercompany Indebtedness shall not constitute usage of
the Indebtedness basket in Section 7.02(m) of the Credit Agreement, but shall
continue to constitute permitted “Indebtedness” under the Credit Agreement.

3.Credit Agreement Amendment.

(a)Section 7.02 of the Credit Agreement is hereby amended as follows:

(i)the words “(iii), (iv) and (v);” at the end of clause (i) are hereby replaced
with “(iii), (iv), (v) and (vi);”.

(ii)the word “and” following clause (l) is hereby deleted;

(iii)the “.” following clause (l) is hereby replaced with “;and”;

 

(iv)the following language is hereby inserted as new clause (m) immediately
following existing clause (l):

 

“(m) unsecured Indebtedness of the Domestic Borrower owing to any wholly-owned
Subsidiary that is not a Loan Party; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$120,000,000 and provided further that no payment on such Indebtedness may be
made upon the occurrence and during the continuance of a Default or Event of
Default.”; and

 

(v)the concluding text of Section 7.02 that follows new clause (m)

is hereby modified by replacing each instance of “clauses (a) through (k)” with
“clauses (a) through (m)”.

 

(b)Section 7.03 of the Credit Agreement is hereby amended as follows:

 

(i)by deleting the period “.” at the end of Section 7.03(c), deleting the word
“and” between items (iv) and (v) and replacing same with a comma “,” and adding
the following new clause at the end of such Section:

 

“and (vi) the Domestic Borrower may make Investments in the form of intercompany
loans to wholly-owned Subsidiaries of the Domestic Borrower that are not Loan
Parties in an aggregate amount for all such intercompany loans not to exceed
$140,000,000 at any one time outstanding; provided that (A) no such loans may be
made if a Default or Event of Default has occurred and is continuing, (B) all
such intercompany loans shall be made on a demand basis and (C) a copy of such
intercompany loan agreement shall be provided to the Administrative Agent within
five (5) Business Days of the establishment of each such loan (or the closing of
this Agreement to the extent such loan is already in existence).  

 

4.Limited Waiver. As of the Effective Date, pursuant to Section 11.01 of the
Credit Agreement and subject to the terms and conditions hereof, the
Administrative Agent and the Required Lenders hereby waive the Intercompany
Events of Default.  For the avoidance of doubt, this waiver is

3

 

--------------------------------------------------------------------------------

 

effective solely as a waiver of the Intercompany Events of Default and does not
constitute a waiver of any other Default or Event of Default.  

5.Conditions to Effectiveness.  This Agreement shall be effective upon the
Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Effective Date and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Required Lenders (such date, the “Effective
Date”):

(a)executed counterparts of this Agreement signed by the Borrowers, the
Guarantors, the Administrative Agent and the Required Lenders; and

(b)such other assurances, certificates, documents, information, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

6.Delivery of Chengdu Transactions Documents. Within thirty (30) days (or such
longer period as may be agreed to by the Administrative Agent in its sole
discretion) after the Chengdu Transactions are entered into, the Domestic
Borrower shall deliver to the Administrative Agent copies of all fully executed
material loan and security documentation relating to the Chengdu Letter of
Credit Facility (and the Chengdu Letter of Credit), the Chengdu Cash
Collateralization, the HSBC Indebtedness and the Intercompany Indebtedness,
which shall be consistent with the descriptions thereof set forth in this
Agreement, and as to which the HSBC Chengdu Banking Facilities Letter, the HSBC
China Pledge over Security Deposit, and the HSBC Diodes Hong Kong Banking
Facilities Letter shall be in the forms of such documents previously delivered
to the Administrative Agent.

7.Effect of this Agreement.  Except as expressly provided herein, the Credit
Agreement, the Collateral Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to a
modification of or amendment of, any other term or condition of the Credit
Agreement, the Collateral Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement,
the Collateral Agreement or the other Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Loan Parties or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement, the
Collateral Agreement or the other Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents, (d) to be a waiver of, or consent
to a modification or amendment of, any other term or condition of any other
agreement by and among any Loan Party, on the one hand, and the Administrative
Agent or any other Lender, on the other hand or (e) to be a course of dealing or
a consent to any departure by the Loan Parties from any other term or
requirement of the Credit Agreement.  References in this Agreement to the Credit
Agreement (and indirect references such as “hereunder”, “hereby”, “herein”, and
“hereof”) and in any Loan Document to the Credit Agreement shall be deemed to be
references to the Credit Agreement as modified hereby.

8.Representations and Warranties/No Default.  By their execution hereof, each
Loan Party hereby represents and warrants as follows:

4

 

--------------------------------------------------------------------------------

 

(a)Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of,
and the performance in accordance with their respective terms of the
transactions consented to in, this Agreement and each other document executed in
connection herewith to which it is a party.

(b)This Agreement and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c)Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

(d)After giving effect to the waiver set forth in Section 4 hereof, no Default
or Event of Default has occurred or is continuing nor would any Default or Event
of Default result after giving effect to this Agreement and the transactions
contemplated hereby.

(e)No Loan Party is an EEA Financial Institution.

9.Reaffirmations.  (a) Each Loan Party agrees that the transactions contemplated
by this Agreement shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement
(including the Guaranty), the Collateral Agreement and each other Loan Document
to which it is a party, (b) each Loan Party confirms, ratifies and reaffirms its
obligations under the Credit Agreement (including the Guaranty), the Collateral
Agreement and each other Loan Document to which it is a party, and (c) each Loan
Party agrees that, except as otherwise expressly agreed in this Agreement, the
Credit Agreement (including the Guaranty), the Collateral Agreement and each
other Loan Document to which it is a party remain in full force and effect and
are hereby ratified and confirmed.

10.Confirmation as to Dutch Collateral Documents.  Reference is made to (i) that
certain Deed of Pledge of Shares dated October 20, 2016, among the Domestic
Borrower, Pericom Semiconductor Corporation and Diodes Investment Company, as
pledgors, Administrative Agent, as pledgee and the Foreign Borrower, as company
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “DHBV Dutch Share Pledge”), (ii) that certain omnibus
pledge agreement dated 8 January 2013, between Diodes International B.V., as
pledgor and Administrative Agent, as pledgee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “DIBV
Omnibus Pledge Agreement”), (iii) that certain omnibus pledge agreement dated
July 18, 2016, between the Foreign Borrower, as pledgor and Administrative
Agent, as pledgee (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “DHBV Omnibus Pledge Agreement”) and
(iv) that certain Charged Account Control Deed dated January 15, 2019, among the
Foreign Borrower, as company, Administrative Agent, as agent and Bank of America
Merrill Lynch International Designated Activity Company, as bank (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “DHBV Charged Account Control Deed”, together with the DHBV Omnibus

5

 

--------------------------------------------------------------------------------

 

Pledge Agreement, the DIBV Omnibus Pledge Agreement and the DHBV Dutch Share
Pledge, the “Dutch Collateral Documents”).  Each party to the Dutch Collateral
Documents hereby confirms that:

(a)the Credit Agreement (after giving effect to this Agreement), and the other
Loan Documents will remain in full force and effect and any reference in the
Loan Documents to the Credit Agreement or to any provision of the Credit
Agreement will be construed as a reference to the Credit Agreement, or that
provision, after giving effect to this Agreement;

(b)notwithstanding the amendments, consents and waivers to the Credit Agreement
pursuant to this Agreement, the Dutch Collateral Documents and the security
interests created thereunder will remain in full force and effect and will
continue to secure all liabilities which are expressed to be secured by them and
the rights of the Loan Parties under such security interest will not be affected
by this Agreement;

(c)(i) any amount owed by any Borrower under this Agreement and the Credit
Agreement (after giving effect to this Agreement) continues to be or has become
part of each Loan Party’s Parallel Debts (as included/defined in the Credit
Agreement) and (ii) each Loan Party’s Parallel Debts continue to be part of the
Secured Obligations (as included and defined in the Dutch Collateral Documents);
and

(d)at the time of the entering into the Dutch Collateral Documents, it was their
intention that the security rights created pursuant to the Dutch Collateral
Documents would provide security for the Secured Obligations (as defined in the
Dutch Collateral Documents) as they may be amended, restated, supplemented or
otherwise modified from time to time, including amendments to the Credit
Agreement and the Loan Documents, including, for the avoidance of doubt, the
matters of the type addressed by this Agreement.

11.Payment of Fees.  The Borrowers shall pay all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) promptly upon request by the
Administrative Agent.

12.Miscellaneous

(a)Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Section 11.14 and Section 11.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.

(b)Loan Document.  This Agreement shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c)Counterparts; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.  

(d)Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall

6

 

--------------------------------------------------------------------------------

 

remain in full force and effect and shall be construed without giving effect to
the illegal, invalid or unenforceable provisions.

(e)Entirety.  This Agreement, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

(f)Dutch Law. If the Foreign Borrower is represented by an attorney in
connection with the signing and/or execution of this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence or extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

[Remainder of page intentionally blank.]

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

DOMESTIC BORROWER:

 

DIODES INCORPORATED

 

By:  /s/ Brett R. Whitmire

 

Name:Brett R. Whitmire

 

Title:CFO

 

FOREIGN BORROWER:

 

DIODES HOLDING B.V.

 

By:  /s/ Brett R. Whitmire

 

Name:   Brett R. Whitmire

 

Title:Managing Director A

 

 

By:  /s/ Michael F.A. van Schijnel

 

Name: Michael F.A. van Schijnel

 

Title:Managing Director B

 

SUBSIDIARY GUARANTORS:

 

DIODES HOLDINGS UK LIMITED

 

By:  /s/ Brett R. Whitmire

 

Name:  Brett R. Whitmire

 

Title:Director




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

DIODES ZETEX LIMITED

 

By:  /s/ Brett R. Whitmire

 

Name:  Brett R. Whitmire

 

Title:Director

 

Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

By:  /s/ Anthony W. Kell

 

Name:  Anthony W. Kell

 

Title:Vice President




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

By:  /s/ Jennifer Yan

 

Name:  Jennifer Yan

 

Title:Senior Vice President




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

BBVA USA, f/k/a Compass Bank, as a Lender

 

 

By:  /s/ Jay Tweed

 

Name:  Jay Tweed

 

Title:Senior Vice President




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

as a Lender

 

 

By:  /s/ Stuart Darby

 

Name:  Stuart Darby

 

Title:Senior Vice President




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,

as a Lender

By:  /s/ Jeff LaRue

 

Name:  Jeff LaRue

 

Title:Vice President




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

REGIONS BANK,

as a Lender

By:  /s/ Derek Miller

 

Name:  Derek Miller

 

Title:Director




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK,

as a Lender

By:  /s/ Will Deevy

 

Name:  Will Deevy

 

Title:Director




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

By:  /s/ John Smithson

 

Name:  John Smithson

 

Title:Vice President




Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,

as a Lender

By:  /s/ Elizabeth Gaynor

 

Name:  Elizabeth Gaynor

 

Title:Director

 

 

Signature Page to Consent and Amendment No. 5 to Amended and Restated Credit
Agreement and Limited Waiver

Diodes Incorporated

 